215 Ga. 395 (1959)
110 S.E.2d 749
GRAMMER
v.
BALKCOM, Warden.
20634.
Supreme Court of Georgia.
Submitted September 16, 1959.
Decided October 9, 1959.
Melvin A. Grammer, pro se.
B. Daniel Dubberly, Jr., Eugene Cook, Attorney-General, John T. Ferguson, Deputy Assistant Attorney-General, Earl L. Hickman, contra.
DUCKWORTH, Chief Justice.
The plaintiff in error sought by habeas corpus to secure his discharge from prison, where he is serving a sentence of 5 to 10 years on his plea of guilty to an indictment in Cobb Superior Court charging him with incestuous adultery with his 13-year old daughter, on the grounds: (a) that: he was mentally irresponsible for the acts charged, and (b) he was incapable of understanding what he was doing, and was without counsel when he entered the plea of guilty. This record of the evidence and pleadings comprises 127 pages, and the evidence is in conflict on the contentions of the petitioner; hence we can not hold that the trial judge abused his discretion in resolving the issues against the petitioner and in remanding him to the custody of the warden.
Judgment affirmed. All the Justices concur.